 


110 HR 416 IH: Fairness in Higher Education Act of 2007
U.S. House of Representatives
2007-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 416 
IN THE HOUSE OF REPRESENTATIVES 
 
January 11, 2007 
Mr. Gallegly introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To amend the Higher Education Act of 1965 to prohibit assistance to institutions of higher education located in States that provide in-State tuition or other forms of student financial assistance to illegal aliens. 
 
 
1.Short titleThis Act may be cited as the Fairness in Higher Education Act of 2007. 
2.Limitation on assistance to institutionsPart B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.) is amended by adding at the end the following new section: 
 
123.Limitation on assistance to institutions 
(a)LimitationNotwithstanding any other provision of this Act, none of the funds made available under this Act may be provided, under a grant to or contract with an institution of higher education, to an institution that is located in a State that by law expressly authorizes the provision of State student financial assistance to students who are aliens who are not lawfully present in the United States. 
(b)Inapplicability to Federal student financial assistanceThe limitation contained in subsection (a) shall not be construed to prohibit, limit, or otherwise affect the payment of Federal student financial assistance to any student at an institution that is located in a State described in such subsection. 
(c)Definitions 
(1)State student financial assistanceThe term State student financial assistance means any grant, loan, work-study, or other form of financial assistance provided by a State (or agency or instrumentality thereof) to reduce the cost of attendance for a student at an institution of higher education, and includes a reduction in the tuition or fees (or both) for students who reside within that State (as compared to the tuition or fees charged to non-residents of that State). 
(2)Federal student financial assistanceThe term Federal student financial assistance means any grant, loan, work-study, or other form of financial assistance provided under this Act to reduce the cost of attendance for a student at an institution of higher education..  
 
